UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6791


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CARL JEROME SINGLETON,      a/k/a   Ronald   Keith   Stuart,   a/k/a
Wallace Owens,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (2:90-cr-00015-JAB-1)


Submitted:    September 10, 2009          Decided:   September 15, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl Jerome Singleton, Appellant Pro Se. Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Carl   Jerome      Singleton       appeals    the   district    court’s

order   denying   his    18    U.S.C.     § 3582(c)(2)       (2006)     motion    for

reduction of sentence.         We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.         United States v. Singleton, No. 2:90-cr-

00015-JAB-1   (M.D.N.C.       Apr.   3,   2009).        We   dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                          2